Head, Justice.
It appears that the defendant in this ease was indicted for murder and convicted of voluntary manslaughter. There being no constitutional questions involved, under art. 6, sec. 2, par. 4 of the Constitution of 1945, defining the jurisdiction of the Supreme Court, the Court of Appeals, and not the Supreme Court, has jurisdiction of this case.

Transferred to the Court of Appeals.


All the Justices concur.

Limerick L. Odom and O. L. HiUon, for plaintiff in error.
Fred T. Lanier, Solicitor-General, and J. Henry Howard, contra.